DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed on 10/12/2020 were persuasive. Applicant argued that Mathews and Gerlach from previous rejection failed to teach or suggest features such as:
measuring, in three dimensions and using optical sensors of the optical inspection system, the workpiece surface in an area of the detected defect

categorizing the defect based on the determined parameter set, wherein the defect is assigned to a defect category.
However, Kaizerman et al. (US Patent No. 9,595,091) and Some et al. (US PGPub 2002/0109110) teach measuring, in three dimensions and using optical sensors of an optical inspection system, a workpiece surface in an area of a detected defect. Further, Kaizermain teaches categorizing the defect based on a determined parameter set, wherein the defect is assigned to a defect category. Applicant also argued that Mathews and Gerlach from previous rejection failed to teach or suggest a feature such as:
selecting a machining process dependent on the defect category of the defect, wherein each machining process is associated with a template of a machining path along which the defect is to be machined
Kaizerman nor Some, individually nor in combination, teaches selecting a machining process dependent on the defect category of the defect, wherein each machining process is associated with a template of a machining path along which the defect is to be machined. Accordingly the present patent application is allowable over the prior art and thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael J Brown/
Primary Examiner, Art Unit 2115